        2:17-cr-20037-JES-JEH # 490-1          Page 1 of 24                                        E-FILED
                                                                  Thursday, 03 October, 2019 01:35:34 PM
                                                                             Clerk, U.S. District Court, ILCD



                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
        Plaintiff,                         )
                                           )
vs.                                        )       Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )       Hearing Requested
                                           )
        Defendant.                         )

      SEALED MOTION TO PRECLUDE THE TESTIMONY OF                                             ,
                 AND FOR A PRETRIAL RELIABILITY HEARING

        NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Sealed Motion to Preclude the Testimony of                            and

in support of a pretrial reliability hearing states as follows:

I.      Procedural History

        On July 12, 2017, Defendant BRENDT A. CHRISTENSEN was charged by

Indictment with one count of kidnapping in violation of 18 U.S.C. § 1201(a)(1). (R. 13) A

Superseding Indictment was filed on October 3, 2017, alleging one count of kidnapping

resulting in death in violation of 18 U.S.C. § 1201(a)(1) and two counts of false

statements in violation of 18 U.S.C. § 1001(a)(2). The Superseding Indictment also

contained a Notice of Special Findings listing four gateway intent factors under 18

U.S.C. § 3591(a)(2) and three statutory aggravating factors under 18 U.S.C. § 3592(c):

that Y.Z.’s death occurred during the commission of a kidnapping (Section 3592(c)(1));
                                               1
       2:17-cr-20037-JES-JEH # 490-1         Page 2 of 24




that the defendant committed the offense in an especially heinous, cruel or depraved

manner (Section 3592(c)(6)); and that the defendant committed the offense after

substantial planning and premeditation (Section 3592(c)(9)). (R. 26)

       Count 1 of the Superseding Indictment was a death-eligible charge, and on

January 19, 2018, the government filed its Notice of Intent to seek the death penalty

(NOI). (R. 54) The NOI re-alleged the four intent factors as well as the three statutory

aggravating factors contained in the Superseding Indictment and added six non-

statutory aggravating factors: victim impact evidence, future dangerousness, lack of

remorse, other serious acts of violence, vulnerable victim, and obstruction of justice. (R.

54)

II.                          Story

       The “other serious acts of violence” aggravator concerns the allegation that in

2012 or 2013, Mr. Christensen choked and sexually assaulted                       . Mr.

Christensen categorically denies that allegation, and significant investigation by the

defense team supports that denial. From all of the evidence gathered to date, it is clear

that at best               is mistaken, and at worst, she is outright lying about her claims

against Mr. Christensen.

       A.                  Statements to the FBI

       After learning of Mr. Christensen’s arrest and viewing his photograph in media

reports,              called the FBI Public Access Line on the day of his arrest, June 30,

2017, and reported that he had sexually assaulted her four years earlier, in 2013, in a
                                              2
       2:17-cr-20037-JES-JEH # 490-1                Page 3 of 24




cemetery in Champaign-Urbana after she met him for a coffee date. Special Federal

Officer Barbara Robbins interviewed                          by telephone later that day.

          told Officer Robbins that she met Mr. Christensen on the OK Cupid dating

website when she was 17 years old and agreed to have coffee with him. She claimed

that Mr. Christensen was aware that she was 17 at the time.                              recounted that

Mr. Christensen picked her up at her home in Chillicothe, Il, and they went to a coffee

shop in Champaign-Urbana, the name of which she could not recall.1 Later that

evening, she reported that he drove her to a cemetery, again in Champaign-Urbana,

Illinois, and raped and choked her. After the assault,                          reported that Mr.

Christensen never spoke to her again, but he did send her a message about a month

later, saying that he missed her.

        On July 21, 2017, FBI agents interviewed                          in Denton, Texas, where

she was then living. During this interview,                         clarified that the incident with

Mr. Christensen occurred in the fall of 2013, when she was 17 years old. She specifically

recalled her age at the time of the incident because although she had lied when opening

the OK Cupid account, claiming she was 18 rather than 17, she had directly told Mr.

Christensen her true age when talking with him on OK Cupid. She reported that Mr.




1
 Google maps indicates that Chillicothe, Il. is 116 miles from Champaign, Il, and a drive of 2 hours and 9
minutes. Nothing in these initial accounts of               suggests that they rode over two hours to have
coffee and then two hours back after the alleged rape. Apparently later realizing the improbability of this
account,              did some online research and came up with the name of another coffee shop nearer
her home. Infra.
                                                     3
      2:17-cr-20037-JES-JEH # 490-1          Page 4 of 24




Christensen picked her up on a Sunday evening, around 7:00 pm, at her residence, and

that they had tea together at a coffee shop in Washington, Illinois, called “The Blend.”

After they finished,              reported that Mr. Christensen took her to a cemetery in

Washington, Illinois, where he sexually assaulted her.               claimed she had

erased all her internet contacts with her rapist and eventually moved to Texas in order

to cope with what took place that evening.

       On April 30, 2018, approximately three months after death authorization,

         was interviewed in Denton, Texas, by FBI agent Huckstadt and one of the

prosecutors.              again reported that the incident with Mr. Christensen took

place when she was 17 years old and a senior in high school. She repeated the story

about “The Blend” in Washington, Illinois. She had also viewed photographs of Mr.

Christensen’s car on-line and now claimed that he picked her up in the same black car

with a gray interior, she had seen in these accounts.              told the interviewers

that that she did not report Mr. Christensen’s attack to law enforcement because she

was afraid. She did claim, however, that the following day she told a male P.E. teacher

at her high school about the rape. She also claimed to have told one of her girlfriends

about the assault.

       Barely more than a week later, on May 8, 2018,                initiated contact with

FBI Special Agent Huckstadt again to report she had learned that Mr. Christensen had a

FetLife account and she now recalled having previously seen his profile picture on the

website. This information obviously suggested that she also had a FetLife account.
                                             4
2:17-cr-20037-JES-JEH # 490-1   Page 5 of 24
        2:17-cr-20037-JES-JEH # 490-1                 Page 6 of 24




        B.                      Claims Are Demonstrably False

                 i.      The inconsistencies relative to the date of the alleged assault: Did
                         it take place in the fall of 2012 or 2013? Either way
                         story falls apart:

                         has told law enforcement on at least three occasions that the alleged

assault occurred in September of 2013. At the same time, she has consistently asserted

that the assault happened when she was 17 years old and a senior in high school. Both

recitals cannot be true, as it is clear that                      was 17 years old and a senior in

high school in the fall of 2012, not 2013.4 Independent of her own accounts, the only

arguable corroboration of any sexual assault upon                               suggests that it would

have occurred in the fall of 2012.5 The circumstances suggest that                                locked

herself into a date in the Fall of 2013, after learning that Mr. Christensen began

attending the University of Illinois at that time. But, the other details she has repeatedly

provided6 demonstrates that whatever event she is referring to, if it occurred, took place

in 2012.




4
               birthday is          . Thus, she was 17 years old in September of 2012. This is further
corroborated by the yearbook from Illinois Valley Central High School, which lists her as a senior during
the 2012-2013 academic year. Additionally, she continuously references being a senior in high school in
messages obtained from OK Cupid in the fall of 2012.

                    recalls that during the first semester of their senior year in high school,
told her that she had been sexually assaulted by an unidentified person.

6
 Among which at her age at the time of the attack (17); her status as a senior in high school; and the
relation of the attack to the opening of her OK Cupid account (September 21, 2012).

                                                       6
       2:17-cr-20037-JES-JEH # 490-1          Page 7 of 24




       It is highly unlikely that Brendt Christensen ever met up with

in the Fall of 2012. Mr. Christensen graduated from the University of Wisconsin in May

of 2013, and only moved to Champaign, Illinois, that August to attend graduate school

at the University of Illinois. In the fall of 2012, Brendt was taking a full load of courses

in his senior year at the University of Wisconsin in Madison, Wisconsin, while also

working on complex research projects for a physics professor. There is not a scintilla of

evidence suggesting that Mr. Christensen suddenly drove almost 200 miles to meet

some high school girl at a small coffee shop in another state. Such a hypothesis becomes

even more implausible in light of the evidence that                   could not have made

his acquaintance through OK Cupid, since the evidence shows that Mr. Christensen

didn’t have an account until March 2017. Further, an exhaustive review of all of the

Christensens’ financial records, including credit cards and bank statements in the

possession of the government, reveals no charges or expenditures in Washington or

Chillicothe, Illinois, or any charge at all in the State of Illinois during the Fall of 2012.

              ii.                    Claim of Fresh Outcry to Her P.E. teacher is false:

       In an attempt to corroborate her story, in the May 18, 2018, interview

         claimed that the day following the incident with Mr. Christensen, she told one

of her male P.E. teachers about the attack. Asked to identify the PE teacher, she

described him only as a “big bald man.” The discovery gives no indication that the FBI




                                               7
       2:17-cr-20037-JES-JEH # 490-1              Page 8 of 24




ever attempted to corroborate this information.7 Following up on this allegation,

defense investigators have interviewed all six P.E. teachers who worked at Illinois

Valley Central High School in Chillicothe, Illinois, from 2012 to 2013. Each has

categorically denied receiving a report from a high school student that she had been

forcibly raped the preceding day and each stated that, had they received such a report,

they would have immediately reported it to appropriate school and/or law

enforcement authorities, as well as the Department of Children and Family Services, as

mandated by Illinois law.

                iii.                   documented actions in the aftermath of the alleged attack
                        are inconsistent with her allegations:

        As noted,                    insistence that the incident with Mr. Christensen

occurred when she was 17 and a senior in high school, coupled with the recollection of

her friend,                       , that                told her of a sexual attack in the fall of

their senior year, squarely places the alleged incident in the Fall of 2012. Yet,

            OK Cupid account shows that she sent approximately 260 texts and messages

on the account between September and October 2012, and continued to be active on the

account throughout 2013.




7
 We have repeatedly been told that we have virtually everything in the government’s files. If an
unsuccessful attempt has been made to corroborate this claim, we are confident that this would have been
disclosed as Brady material.

                                                   8
       2:17-cr-20037-JES-JEH # 490-1               Page 9 of 24




                iv.                    Has Already Knowingly and Willfully Obstructed Justice in
                         this Case

        As recounted in the relevant FBI 302’s,                        violated federal law by

knowingly deleting her FetLife account shortly after the April 30 interview, with full

knowledge of its potential importance in this case. Because Mr. Christensen did not

even have a FetLife account before the Spring of 2017, the irresistible inference is that

               deleted her Fetlife account to hide own her activities on FetLife, including

those related to her stated preference of abduction and rape fantasies, and not, as she

claimed, because she had just learned from her internet research that Mr. Christensen

had “ties to Fetlife.” Also, left unexplained by her explanation to Agent Huckstadt is a

message she sent to an unidentified recipient a few days later on her OK Cupid account

that for a “super legitimate reason [] I had to delete my FetLife.” (Note the Sender’s

folder has been deleted).8

                v.                        has accused multiple other individuals of sexual assault,
                         none of which have been substantiated

        The defense has undertaken an extensive investigation to learn more about

                      . The result is a disturbing picture.




               told Agent Huckstadt on May 8 that the reason she opened the FetLife account and listed
abduction/rape fantasies as one of her preferences was this was “a way for her to cope with things that
had happened to her in real life (including the assault by Mr. Christensen.)” However,              admits
that she opened the Fetlife and Ok Cupid accounts on the same day, which was September 21, 2012, and
so the alleged sexual assaults by the grade school teacher and Mr. Christensen necessarily occurred, if
ever, after she had opened the account.


                                                    9
       2:17-cr-20037-JES-JEH # 490-1                 Page 10 of 24




        Investigation has shown that                          has claimed to be the victim of prior

sexual attacks on at least five different occasions, perhaps more.                                moved

from Illinois to Texas and continued to report incidents of sexual assault.9

        The reason that, except for the one incident below,                              has not reported

these explosive claims to law enforcement agencies is that they likely never occurred, or

certainly not as she describes. This begs the question as to why she did report one of the

incidents to the police in Denton?                           stated reason for doing so is as

outlandish and suggestive of mental impairments as her frequent allegations. She

explained to the Denton police that she decided to report that particular “sexual

assault” because she wanted to get food stamps. Her reasoning was that she needed a

drug test which, if negative, would allow her to get food stamps. If the test was indeed

negative, she said, she no longer wanted to pursue the case.




9Itis difficult to know where fact and fantasy or delusion end with                 . In 2014, she told a friend
that she had been sexually assaulted in the past when she was tied up in a basement for several days and
repeatedly raped. In 2016, she told a man she was dating that she had been raped three times, including an
incident where she was held hostage in an apartment for several days. Both these individuals have been
interviewed by defense investigators. Police reports in 2015 in Denton, Texas, quote                   , as
claiming yet another sexual assault, telling the officers that she had been “kidnapped and held as a sexual
slave” in Illinois in 2014. Indulging the assumption that these allegations refer to the same “incident,” it
appears that                has claimed at least four additional attacks: the alleged attack at the fraternity
party in Denton, Texas in 2015, infra; an incident in 2014, where she claimed that a former boyfriend
stalked and repeatedly raped and sodomized her (see Motion to Strike Other Serious Acts of Violence,
Dkt. 112, at 8-9); the sexual attack by the school teacher, as described to Agent Huckstadt on May 8,
2018, which also would have been in 2012; and her allegation against Mr. Christensen - making at least
five known allegations of rape. It is noteworthy that                apparently mentioned none of these
other incidents to Agent Huckstadt on May 8, 2018, when she first disclosed the alleged school teacher
attack.


                                                      10
       2:17-cr-20037-JES-JEH # 490-1              Page 11 of 24




        The officer who first took                      complaint concluded that she was, in his

words, a “bit off” and emotionally disturbed, a conclusion easily understood in light of

                 actual description of the incident, as recorded in the Incident Report.10

When the officer inquired about her “mental well-being,”                             admitted that

she “suffers from PTSD with hallucinations,” purportedly as a result of one of her

claimed sexual assaults in Illinois in 2014. Id. at 2. (No mention was made of the

purported 2012 assaults). When the investigator tracked her down two months later,

               told him that she had been committed to a mental facility in Dallas for a

month after getting on top of a parking garage and threatening to jump off. Further

investigation into the alleged sexual assault incident was closed after                           failed

to cooperate by refusing to identify one of the men with whom she had previously

claimed forced her to have sex because “she was attracted to him and would have had

sex with him, anyway.”




10
  The police report indicates that this incident occurred after            was accessing a social media
website called YickYack around 3:00 a.m. one morning, learned there was a party at an apartment
complex and invited herself over. The description of what took place relative to this “attack” speaks for
itself and, as noted, justified the officer’s question to          as to whether her account was based in
reality. When one of the attendees was later contacted, a student at the University of North Texas, he
recalled a woman who had “messaged back and forth” about attending the party and who seemed “out of
it” when she arrived.

                                                   11
       2:17-cr-20037-JES-JEH # 490-1        Page 12 of 24




III.                Testimony Must Be Precluded, or Alternatively, a Pretrial
       Hearing Must be Held

       The testimony of                     is so unreliable and so substantially

prejudicial that it should be precluded from both the guilt/innocence phase and penalty

phase of Mr. Christensen’s trial.

       While courts have held that there is no per se bar on the use of unadjudicated

criminal conduct in a capital sentencing proceeding, “[t]hat does not mean that such

conduct may be considered in all cases.” United States v. Corley, 519 F.3d 716, 724 (7th

Cir. 2008). In determining whether this type of evidence may be considered in a

particular case, a court “must consider a number of factors, including the reliability of

the evidence, the prejudicial and probative impact of the evidence, and the burden of

proof both for determining reliability and for a jury to determine whether the conduct

may be considered.” Id. See also United States v. Beckford, 964 F. Supp. 993, 1000 (E.D. Va.

1997) (holding that “unadjudicated criminal conduct may be presented to the jury only

if the Court has determined that it meets the threshold test of reliability”); United States

v Gilbert, 120 F. Supp. 2d 147, 151 (D. Mass. 2000) (same). Before a court may admit such

evidence, it must determine that it is “sufficient to allow a reasonable jury to find

beyond a reasonable doubt” that the defendant in fact committed the alleged crimes.

United States v. Corley, 348 F. Supp. 2d 970, 974 (N.D. Ind. 2004).

       The Seventh Circuit upheld the admission of the unadjudicated murder in Corley

where the district court recognized the significance of those factors in assuring that the

                                             12
      2:17-cr-20037-JES-JEH # 490-1          Page 13 of 24




defendant’s rights were protected by conducting a two-day hearing to determine the

reliability of the evidence, before it allowed the evidence to go to the jury. Corley. 519

F.3d at 724. The district court found that the evidence linking the defendant to the other

uncharged murder was sufficient to allow a reasonable jury to find, beyond a

reasonable doubt, that he in fact committed the other murder. Id. As such, the Seventh

Circuit declined to reverse because an appellate court does not “reweigh” evidence. Id.

at 725. Rather, it reviews whether or not there was sufficient evidence for a jury to find

guilt beyond a reasonable doubt; and there was. Id.

       Unlike in Corley, where the defendant was linked to the crime scene by witnesses

and had circumstantial evidence in his vehicle, in addition to incriminating statements

made by the defendant himself, no corroborating evidence exists in this case. In fact, the

only evidence that exists is                       statement, for which there is no

corroboration whatsoever. To allow such unreliable evidence before the jury at either

the guilt or the penalty phase is substantially prejudicial, in violation of FRE 403 and 18

U.S.C. § 3593(c).

       WHEREFORE, Mr. Christensen requests that this Court preclude the testimony

of                    at both the guilt and penalty phases of this trial, or alternatively,

hold a pretrial reliability hearing to assess the admissibility of said testimony.




                                              13
2:17-cr-20037-JES-JEH # 490-1    Page 14 of 24




      Respectfully submitted,

      /s/Elisabeth R. Pollock               /s/ George Taseff
      Assistant Federal Defender            Assistant Federal Defender
      300 West Main Street                  401 Main Street, Suite 1500
      Urbana, IL 61801                      Peoria, IL 61602
      Phone: 217-373-0666                   Phone: 309-671-7891
      FAX: 217-373-0667                     Fax: 309-671-7898
      Email: Elisabeth Pollock@fd.org       Email: George Taseff@fd.org

      /s/ Robert Tucker                     /s/ Julie Brain
      Robert L. Tucker, Esq.                Julie Brain, Esq.
      7114 Washington Ave                   916 South 2nd Street
      St. Louis, MO 63130                   Philadelphia, PA 19147
      Phone: 703-527-1622                   Phone: 267-639-0417
      Email: roberttuckerlaw@gmail.com      Email: juliebrain1@yahoo.com




                                  14
      2:17-cr-20037-JES-JEH # 490-1        Page 15 of 24




                              CERTIFICATE OF SERVICE

      I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           15
2:17-cr-20037-JES-JEH # 490-1   Page 16 of 24
2:17-cr-20037-JES-JEH # 490-1   Page 17 of 24
2:17-cr-20037-JES-JEH # 490-1   Page 18 of 24
2:17-cr-20037-JES-JEH # 490-1   Page 19 of 24
2:17-cr-20037-JES-JEH # 490-1   Page 20 of 24
2:17-cr-20037-JES-JEH # 490-1   Page 21 of 24
2:17-cr-20037-JES-JEH # 490-1   Page 22 of 24
2:17-cr-20037-JES-JEH # 490-1   Page 23 of 24
2:17-cr-20037-JES-JEH # 490-1   Page 24 of 24
